Exhibit 10.1


May 1, 2013


Mr. Dennis Thatcher
Mission Broadcasting, Inc.
30400 Detroit Road Suite 304
Westlake, OH  44145


Re:  Shared Services Agreement and  Agreement for the Sale of Commercial Time
for WAWV-TV, Terre Haute, IN


Dear Dennis:


Nexstar Broadcasting, Inc. (“Nexstar”) and Mission Broadcasting, Inc.
(“Mission”) are parties to (1) a Shared Services Agreement (the “SSA”) for
broadcast station WAWV-TV, Terre Haute, Indiana (“WAWV”), dated as of May 9,
2003 (as amended), the initial term of which expires as of May 8, 2013, and (2)
an Agreement for the Sale of Commercial Time with respect to WAWV (the “JSA”
and, collectively with the SSA, the “Agreements”), also dated as of May 9, 2003,
the initial term of which also expires as of May 8, 2013.  Pursuant to Section 7
of the SSA and Section 1 of the JSA, the term of each Agreement shall be
extended for an additional ten (10) year term, unless either party provides at
least six months notice of its intent to terminate such Agreement.


This letter is to confirm that neither Nexstar nor Mission has provided the
requisite notice of termination for either Agreement; and it is the parties’
intent that the SSA and JSA continue in effect pursuant to the terms thereof (as
amended from time to time).  Accordingly, Nexstar and Mission hereby agree to
extend the terms of the SSA and JSA for a period of ten years.  Please confirm
Mission’s agreement by signing the enclosed duplicate copy of this letter and
returning it to my attention.


Thank you.


Sincerely,


/s/ Elizabeth Ryder
Elizabeth Ryder
Vice President & General Counsel




Acknowledged and Agreed:
Mission Broadcasting, Inc.


By: /s/ Dennis Thatcher
Title:  President